RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 19a0119p.06

                  UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 MICHAEL ADAM BOOTH,                                    ┐
                                 Plaintiff-Appellant,   │
                                                        │
                                                        >     No. 18-5985
       v.                                               │
                                                        │
                                                        │
 NISSAN NORTH AMERICA, INC.,                            │
                                Defendant-Appellee.     │
                                                        ┘

                        Appeal from the United States District Court
                     for the Middle District of Tennessee at Nashville.
              No. 3:17-cv-00755—William Lynn Campbell, Jr., District Judge.

                                   Argued: April 30, 2019

                               Decided and Filed: June 7, 2019

               Before: GUY, SUTTON, and NALBANDIAN, Circuit Judges.

                                    _________________

                                        COUNSEL

ARGUED: Constance Mann, THE LAW OFFICES OF CONSTANCE MANN, Franklin,
Tennessee, for Appellant. Stanley E. Graham, WALLER LANSDEN DORTCH & DAVIS,
LLP, Nashville, Tennessee, for Appellee. ON BRIEF: Constance Mann, THE LAW OFFICES
OF CONSTANCE MANN, Franklin, Tennessee, for Appellant. Stanley E. Graham, Brittany
Stancombe Hopper, WALLER LANSDEN DORTCH & DAVIS, LLP, Nashville, Tennessee, for
Appellee.
                                    _________________

                                         OPINION
                                    _________________

      NALBANDIAN, Circuit Judge. After Michael Booth started working at a Nissan factory
in Tennessee, he injured his neck and sought medical treatment.             Booth’s physician
 No. 18-5985                       Booth v. Nissan N. Am., Inc.                          Page 2


recommended several work restrictions, including that he not reach above his head or flex his
neck too much, but the restrictions did not sideline Booth. Indeed, he continued to work on the
assembly line for about a decade without incident. But in 2015, the work restrictions became
relevant again. Booth requested a transfer to a different position in the factory, which Nissan
denied because that position’s duties conflicted with Booth’s work restrictions. Booth contends
that Nissan’s denial was disability discrimination that violated the Americans with Disabilities
Act (“ADA”), 42 U.S.C. §§ 12101 et seq.

       Soon after Booth requested the transfer, Nissan announced plans to restructure the
assembly line. While Booth and his co-workers on the line had performed two discrete jobs,
Nissan wanted to modify the line so that workers would perform four jobs. Booth alleges that
the two additional jobs Nissan assigned to him would have violated his work restrictions—and
that when he informed Nissan about this conflict, Nissan told him to see a physician to assess
whether he still needed the restrictions. Booth followed that request, and his physician modified
the restrictions, clearing him to work all four jobs. Although Booth remains a Nissan employee,
he claims that Nissan failed to accommodate him—a separate violation of the ADA—by
pressuring him to remove his work restrictions.

       Of course, to sue under the ADA, the plaintiff must be disabled. And just because a
plaintiff has work restrictions does not mean that he is disabled.      Because Booth has not
advanced evidence that he is disabled under the ADA (among other reasons), his claims fail. We
AFFIRM the district court’s decision granting summary judgment to Nissan.

                                                  I.

       After Booth had begun working at Nissan, he injured his neck in October 2004. Booth
visited his physician, who issued a report recommending several permanent work restrictions,
including that (1) Booth work overhead or above his shoulders no more than 33% of the time;
and (2) Booth flex or extend his neck no more than 66% of the time. Those restrictions did not
affect Booth’s day-to-day job duties: Booth explained that “[f]rom 2004 through 2015, [he]
worked within his original 2005 restrictions.” (R. 32, Pl.’s Resp. to Statement of Material Facts
 No. 18-5985                         Booth v. Nissan N. Am., Inc.                           Page 3


at ¶ 9.) In April 2014, Nissan transferred Booth to a different part of the assembly line, the “door
line,” but Booth’s work restrictions did not interfere with his work there, either.

       This appeal concerns two events that occurred about a decade after Booth’s physician
recommended the work restrictions:        (1) Booth’s requested transfer to a material handling
position; and (2) Booth’s transition on the door line from a two-job position to a four-job
position. We consider each event below.

       Material Handling Transfer. Sometime in September or October 2015, Booth requested
a transfer to a material handling position. If Nissan had granted the transfer, Booth would not
have seen any changes to his pay or benefits. But Booth alleges that the material handling
position was less stressful and thus more desirable than his position on the line. Nissan refers
internally to the material handling role as a “preferred” position that it awards to applicants based
on seniority and their ability to perform the position’s essential functions.

       Nissan denied Booth’s transfer request. In November 2015, Nissan human resources
representative Darron Keith informed Booth that although he had enough seniority to apply for
the material handling position, his work restrictions conflicted with the position’s requirements.
Booth, however, insisted that he could perform the role without violating his restrictions, and
asked to speak about Nissan’s decision with other supervisors. The next month, Booth met with
Debbie Nelson, a manager in Nissan’s medical department, to discuss why Nissan had denied his
transfer request. Once again, Booth heard that his work restrictions conflicted with the duties of
the material handling role. Not satisfied with that explanation, Booth continued to pursue the
matter with his supervisors; in October 2016, Booth met with Randy Knight, a Nissan senior
manager, to discuss why Nissan denied his transfer application. Knight promised to get back to
Booth, but in the interim, Booth remained in his position on the line.

       Door Line Transition. When Booth arrived at the door line in 2014, workers there had to
perform two discrete jobs. For Booth, that meant installing the right-side water shield and the
left-side regulator. But around the time Booth requested the transfer, Nissan announced plans to
overhaul its assembly lines, including the door line.          Rather than perform two discrete
installation jobs, door line workers would have to install four components of a car. In Booth’s
 No. 18-5985                           Booth v. Nissan N. Am., Inc.                        Page 4


case, Nissan wanted him to start installing the left-side door glass and left-side door panel along
with the two jobs he was already performing. When Booth met with Darron Keith in November
2015 to discuss the material handling position, he told Keith that the two new installation jobs
Nissan wanted him to perform would violate his work restrictions and again requested to transfer
to the material handling position, which Booth described as “an easier and simpler job.” (R. 25–
2, Booth Dep. at 36:7–13.)

       In September 2016, Nissan started implementing the announced changes to its assembly
lines. So once more, Booth warned Nissan management—including his direct supervisor Randy
Wiseman—that his work restrictions might prevent him from performing all four jobs on the
door line. In response, Nissan inquired with its insurer whether Booth could perform any of the
jobs on the door line. Nissan soon learned that no such jobs existed, so Nissan kept Booth in his
two-job position for the time being.

       Later that fall, Nissan supervisors began to express concern that Booth’s restrictions
would interfere with his ability to remain on the door line—even in his two-job position.
According to Booth, Randy Knight suggested that the two jobs Booth was already performing—
installing the right-side rear water shield and the left-side regulator—conflicted with his work
restrictions. Later, Knight warned Booth that Nissan was “not going to have a job for [him]”
unless he changed the work restrictions. (R. 31–6, Booth Dep. at 98:20–25.) To prevent that
from happening, several Nissan employees—including Knight and Wiseman—encouraged
Booth to see a physician to determine whether his restrictions were still medically necessary.
Email correspondence between Nissan supervisors reflects the same concern. In November
2016, Nissan senior manager Mark LaCroix emailed a colleague to explain that Booth’s
restrictions do not “clea[r] him to run any jobs in the plant” and that Nissan advised Booth “of
the steps he would need to take in order to possibly improve his current standings in regards to
his restrictions.” (R. 31–5, Email.) LaCroix followed up on his email in January 2017, noting
that Nissan “continued to let [Booth] work in his current pod, but we can’t continue to do that if
he doesn’t get his Perm Restrictions modified to clear him for duty.” (Id.) And Nissan human
resources manager Bill Slagle responded that while Booth had scheduled several medical
appointments to reevaluate his restrictions, he “needs to be refreshed on the urgency and need for
 No. 18-5985                               Booth v. Nissan N. Am., Inc.                                    Page 5


the medical clinic to assess the findings of the doctor and make a determination regarding his
current restrictions.” (Id.)

         Booth ultimately met with a physician, who performed a functional capacity test and
issued a report modifying Booth’s work restrictions. Under Booth’s 2005 work restrictions, he
could not flex his neck more than 66% of the time, but the physician removed that restriction
entirely. The physician maintained the restrictions that limited Booth’s overhead activity and
reaching to no more than 33% of the time. But while Booth’s 2005 restrictions applied to both
his right and left side, the physician limited the restrictions only to activity on Booth’s left side.
Booth testified that he has no disagreement with his physician’s revisions to his work
restrictions.

         After Booth informed his supervisors about the revised work restrictions, Nissan
determined that he could work the full, four-job position without violating his work restrictions.
In February 2017, Nissan cleared Booth to work on the assembly line, and Booth’s counsel
stated at oral argument that Booth continues to work there.

         This litigation dates to November 2016, when Booth filed an intake questionnaire with
the Equal Employment Opportunity Commission in which he alleged disability discrimination.
Booth then filed a formal charge with the Tennessee Human Rights Commission in December
2016, alleging disability discrimination and retaliation. The EEOC dismissed Booth’s charge
after concluding that Booth had not supplied sufficient information to establish an ADA
violation. So Booth filed this lawsuit in the Middle District of Tennessee, alleging failure-to-
accommodate and disability discrimination, both in violation of the ADA, and a state law
workers’ compensation retaliation claim. Nissan moved for summary judgment, which the
district court granted. Booth appeals the district court’s dismissal of his ADA claims.1

                                                         II.

         We review a district court’s summary judgment decision de novo. Auburn Sales, Inc. v.
Cypros Trading & Shipping, Inc., 898 F.3d 710, 715 (6th Cir. 2018). In doing so, we must view

         1Booth did not appeal the district court’s dismissal of his workers’ compensation retaliation claim so we do
not address that issue.
 No. 18-5985                       Booth v. Nissan N. Am., Inc.                          Page 6


the evidence and draw all inferences in the light most favorable to Booth, the nonmoving party,
to determine whether there is a genuine issue of material fact. Henschel v. Clare Cty. Rd.
Comm’n, 737 F.3d 1017, 1022 (6th Cir. 2013). If there is, summary judgment is improper. Id.

                                               A.

       Booth’s first claim is that Nissan engaged in disability discrimination when it denied his
requested transfer to the material handling role. But before we can consider the merits of that
claim, we first address Nissan’s argument that the claim is untimely. Booth’s claim arises under
the ADA, which imposes several procedural requirements before plaintiffs may turn to federal
court for relief. Bullington v. Bedford Cty., 905 F.3d 467, 469 (6th Cir. 2018). One such
requirement relates to timeliness: the plaintiff must first file a charge describing the alleged
discrimination, either with the EEOC or with an equivalent state agency, before he can litigate
the claim in court. Cox v. City of Memphis, 230 F.3d 199, 202 n.2 (6th Cir. 2000). If the
plaintiff files his charge directly with the EEOC, he must do so within 180 days of the alleged
discrimination; if he chooses instead to file the charge with an equivalent state agency, he has
300 days from the alleged discrimination. See 42 U.S.C. § 12117; 42 U.S.C. § 2000e-5; Block v.
Meharry Med. Coll., 723 F. App’x 273, 277 (6th Cir. 2018).

       Booth filed his charge with the Tennessee Human Rights Commission on December 9,
2016, so for his claim to be timely, the alleged discrimination must have occurred sometime
within 300 days of December 9, 2016.        Thus, our task is to determine when the alleged
discrimination occurred. According to Nissan, the 300-day deadline for Booth to file his charge
began sometime in November 2015, when Nissan supervisor Darron Keith informed Booth that
Nissan had rejected his transfer request. If Nissan is correct, then Booth’s claim is untimely:
even if Keith told Booth about the decision on November 30, 2015, Booth still waited more than
300 days before filing his charge. Booth, however, argues that Nissan did not make a final
decision about his transfer request until sometime in October or November 2016—and that his
charge is therefore timely.

       We find Nissan’s argument persuasive. Booth has advanced no evidence to suggest that
Nissan’s denial of his transfer request in November 2015 was anything but a final decision.
 No. 18-5985                        Booth v. Nissan N. Am., Inc.                          Page 7


True, Booth requested to speak with other supervisors after learning that Nissan had denied his
transfer, and Nissan granted that request. But Nissan’s decision was no less final, simply
because Nissan supervisors explained the company’s decision to Booth several times in 2015 and
2016. Those discussions did not reset the 300-day deadline to file the charge.

        We considered a similar issue in Hall v. The Scotts Co., in which the plaintiff sued his
employer under the ADA after his employer refused to purchase special respirator equipment
that would have allowed him to operate a forklift. 211 F. App’x 361 (6th Cir. 2006). The
employer announced its decision to not purchase the equipment in August 2003, citing safety
concerns. Id. at 362. In November, the plaintiff offered to purchase the equipment himself if it
meant that he could operate the forklift, but the employer declined that offer in December. Id.
The plaintiff then filed a charge in October 2004 and later filed a complaint in federal court. We
held that the claim was untimely because the allegedly discriminatory act occurred in August
2003, when the employer first denied the plaintiff’s requested accommodation, and we described
the plaintiff’s later request as “simply an impotent attempt to renew his earlier request” rather
than the “culmination of an interactive process to accommodate his disability.” Id. at 363
(internal quotation marks omitted). Our reasoning in Hall applies with equal force here. Booth
had 300 days to file a charge from November 2015, when Keith informed him that Nissan denied
his transfer request. Even if we assume that Keith notified Booth on the last day of November,
Booth’s charge would still be late. Thus, Booth cannot pursue his disability discrimination claim
in federal court.

        If Booth had satisfied the ADA’s procedural requirements, his disability discrimination
claim would still fail because Booth has not supplied evidence to suggest that he is disabled.
The ADA forbids employers from discriminating “against a qualified individual on the basis of
disability in regard to job application procedures, the hiring, advancement, or discharge of
employees, employee compensation, job training, and other terms, conditions, and privileges of
employment.”        42 U.S.C. § 12112(a).   So to establish a prima facie claim for disability
discrimination, the plaintiff must show that:

        1) he or she is disabled; 2) otherwise qualified for the position, with or without
        reasonable accommodation; 3) suffered an adverse employment decision; 4) the
        employer knew or had reason to know of the plaintiff’s disability, and 5) the
    No. 18-5985                         Booth v. Nissan N. Am., Inc.                                  Page 8


         position remained open while the employer sought other applicants or the
         disabled individual was replaced.

Whitfield v. Tennessee, 639 F.3d 253, 259 (6th Cir. 2011) (internal quotation marks and citations
omitted; emphasis added). And to prove that he is disabled, Booth must show that he has (1) “a
physical or mental impairment that substantially limits one or more major life activities,” (2) “a
record of such an impairment,” or (3) “[is] regarded as having such an impairment[.]” 42 U.S.C.
§ 12102(1); see also Talley v. Family Dollar Stores of Ohio, Inc., 542 F.3d 1099, 1105 (6th Cir.
2008). Finally, “working” is an example of a major life activity. 42 U.S.C. § 12102(2)(A).

         Booth seems to assume that because he has work restrictions and because Nissan denied
his transfer request because of those restrictions, he is disabled under the ADA. And he states
that Nissan “do[es] not dispute [his] disability or need for accommodation.” (Appellant Br. 13.)
In fact, the record suggests that Nissan has vigorously disputed the issue: Nissan argued in its
summary judgment motion before the district court that Booth is not disabled under the ADA,
and Nissan raised that argument again in its brief to this court.2 Indeed, Nissan argues that
Booth is not disabled under the ADA and that his disability discrimination claim therefore fails.

         Several of our published decisions support Nissan’s position. We have held that simply
having a work restriction does not automatically render one disabled, McKay v. Toyota Motor
Mfg., U.S.A., Inc., 110 F.3d 369, 373 (6th Cir. 1997), nor does being unable to perform a discrete
task or a specific job. Id.; see also Mahon v. Crowell, 295 F.3d 585, 591 (6th Cir. 2002). But as
Booth’s counsel noted at oral argument, those cases predate Congress’s 2008 amendments to the
ADA, which reflected a direct response to the Supreme Court’s “narrow interpretation of what
constitutes a disability.” Robbins v. Saturn Corp., 532 F. App’x 623, 628 (6th Cir. 2013). In
amending the statute, Congress instructed courts that the “definition of disability . . . shall be
construed in favor of broad coverage of individuals,” 42 U.S.C. § 12102(4)(A), and the statute
now underscores that an impairment that “substantially limits one major life activity need not
limit other major life activities in order to be considered a disability.” Id. § 12102(4)(C).



2 The district court did not address Nissan’s argument that Booth is not disabled and instead dismissed Booth’s
claims on other grounds.
 No. 18-5985                        Booth v. Nissan N. Am., Inc.                           Page 9


       Even so, Congress did not modify the definition of the major life activity of working, and
a plaintiff who alleges a work-related disability “is still required to show that her impairment
limits her ability to ‘perform a class of jobs or broad range of jobs.’” Tinsley v. Caterpillar Fin.
Servs., Corp., No. 18-5303, 2019 WL 1302189, at *5 (6th Cir. Mar. 20, 2019) (quoting 29
C.F.R. § 1630, App. (2016)); accord Mancini v. City of Providence, 909 F.3d 32, 42 n.6 (1st Cir.
2018); Carothers v. County of Cook, 808 F.3d 1140, 1147 (7th Cir. 2015); Allen v. SouthCrest
Hosp., 455 F. App’x 827, 835 (10th Cir. 2011). EEOC regulations explain that a plaintiff cannot
claim a disability by simply “[d]emonstrating a substantial limitation in performing the unique
aspects of a single specific job.” 29 C.F.R. § 1630, App. (2016). That Booth’s neck injury and
related work restrictions kept him from working in the material handling role does not resolve
whether Booth is disabled under the ADA. Rather than point to one job that he cannot perform,
a plaintiff alleging a work-related disability must show that his condition precludes him from
working in a class or broad range of jobs, “such as . . . assembly line jobs.” Id. Booth has not
made that showing. To the contrary, Booth concedes that he has worked without interruption on
the assembly line since injuring his neck in 2004—and has continued to work there since this
litigation began.

       Moreover, Booth does not argue that Nissan denied his transfer request because it
regarded him as disabled. Nor could he. Under the ADA, an employee:

       meets the requirement of “being regarded as having such an impairment” if the
       individual establishes that he or she has been subjected to an action prohibited
       under this chapter because of an actual or perceived physical or mental
       impairment whether or not the impairment limits or is perceived to limit a major
       life activity.

42 U.S.C. § 12102(3)(A). In other words, a plaintiff may seek relief under the ADA if his
employer mistakenly believes that he is substantially limited from performing a major life
activity, such as work. Ferrari v. Ford Motor Co., 826 F.3d 885, 893 (6th Cir. 2016). In
Ferrari, a decision following Congress’s 2008 amendments to the ADA, we considered whether
the plaintiff’s employer regarded him as disabled. Id. at 892–93. The plaintiff in that case
worked on a Ford assembly line and became eligible for a transfer to a skilled trade
apprenticeship, provided he passed a medical examination to ensure that he could perform the
 No. 18-5985                        Booth v. Nissan N. Am., Inc.                        Page 10


role. Id. at 889. That proved to be a problem: the plaintiff had injured his neck and treated the
injury with prescription opioids, yet the apprenticeship would have required him to work
regularly overhead and climb 50-foot ladders. Id. Ford concluded that the plaintiff’s opioid use
precluded him from holding the apprenticeship position and placed him instead in a machining
position that met his restrictions. Id. at 890–91. We rejected the plaintiff’s argument that Ford
regarded him as disabled, noting that Ford had placed the plaintiff in “both clerical and assembly
positions” and that Ford had “only barred [the plaintiff] from a single, particular job—the [ ]
apprenticeship.” Id. at 893. Thus, we concluded that the evidence did not show that Ford
regarded the plaintiff’s restrictions “as a substantial impairment on the major life activity of
working.” Id. at 894. For these same reasons, Booth has not shown that Nissan regarded him as
disabled when it denied his transfer request (while employing him on the assembly line all
along).

          At summary judgment, we must draw all inferences and view all evidence in the light
most favorable to Booth, the nonmoving party. Henschel, 737 F.3d at 1022. But if the moving
party shows the lack of a genuine issue of material fact on an element of the nonmoving party’s
case, the nonmoving party must set forth specific facts showing a triable issue. Hedrick v.
Western Reserve Care Sys., 355 F.3d 444, 451–52 (6th Cir. 2004). Because Booth has advanced
no evidence of his disability beyond his work restrictions, he cannot show that he is disabled and
has therefore failed to carry his burden at summary judgment. We affirm the district court’s
grant of summary judgment on that claim.

                                               B.

          Booth brings a separate claim under the ADA, alleging that Nissan failed to
accommodate his disability after it modified its assembly lines. The thrust of Booth’s argument
is that Nissan pressured him to remove his work restrictions—and, indeed, warned that there
would be no jobs for him at the factory—rather than accommodate his limitations.

          Unlike his disability discrimination claim, Booth’s failure-to-accommodate claim is
timely because the alleged conduct underlying this claim continued even after Booth filed his
charge with the Tennessee Human Rights Commission. Thus, we consider the merits of Booth’s
 No. 18-5985                             Booth v. Nissan N. Am., Inc.                                Page 11


claim. Generally, there are two ways to prove disability discrimination—either directly or
indirectly. Hostettler v. College of Wooster, 895 F.3d 844, 852 (6th Cir. 2018) (citing Ferrari,
826 F.3d at 891). The type of evidence (direct or indirect) that the plaintiff must provide—and
the test that governs the plaintiff’s claim—depends on the nature of the claim. Here, failure-to-
accommodate claims “necessarily involve direct evidence (the failure to accommodate) of
discrimination.” Kleiber v. Honda of Am. Mfg., Inc., 485 F.3d 862, 869 (6th Cir. 2007) (citing
Bultemeyer v. Fort Wayne Cmty. Sch., 100 F.3d 1281, 1283 (7th Cir. 1996)); see also E.E.O.C. v.
Dolgencorp, LLC, 899 F.3d 428, 435 (6th Cir. 2018) (“And failing to provide a protected
employee a reasonable accommodation constitutes direct evidence of discrimination.”) So to
bring a claim for failure-to-accommodate, the plaintiff must provide direct evidence that he
suffered an adverse employment action because of his disability. Ferrari, 826 F.3d at 891.

        Under the direct method of proof, the plaintiff must prove that (1) he is disabled under
the ADA; and (2) he is otherwise qualified for the position, despite his disability, “(a) without
accommodation from the employer; (b) with an alleged ‘essential’ job requirement eliminated; or
(c) with a proposed reasonable accommodation.” Ferrari, 826 F.3d at 891 (citation omitted).
If the plaintiff proves those elements, his employer must then show that “a challenged job
criterion is essential . . . or that a proposed accommodation will impose an undue hardship.” Id.
(citation omitted).

        Like his disability discrimination claim, Booth’s failure-to-accommodate claim fails out
of the gate because he has not advanced an argument, supported by evidence, that he is disabled
under the ADA.3 But even setting the disability element aside, Booth’s failure-to-accommodate
claim fails for a separate reason: Nissan never failed to accommodate Booth. Nissan allowed
Booth to remain in the two-job position after he alerted his supervisors that the two new tasks
Nissan wanted him to perform conflicted with his work restrictions. And Booth remained in that
role while he sought medical advice about his work restrictions. Nissan did not move Booth
from the two-job position until it reviewed his doctor’s report and determined that his work


        3We   note that this issue would have been closer, had Booth argued that Nissan regarded him as disabled
when it warned Booth that he would be jobless unless he changed his work restrictions. But Booth does not make
this argument in his brief, and in any event, his failure-to-accommodate claim fails for separate reasons.
 No. 18-5985                         Booth v. Nissan N. Am., Inc.                          Page 12


restrictions did not conflict with the modified positions on the assembly line. Nor does Booth
suggest that he misreported his symptoms or otherwise encouraged his doctor to modify the
restrictions in order to preserve his job. To the contrary, Booth testified that he does not disagree
with his doctor’s revisions to his work restrictions. So Booth’s claim also fails because he has
offered no evidence that Nissan failed to accommodate him.

                                                III.

       For these reasons, we AFFIRM the district court’s summary judgment decision.